[Cite as State v. Fisher, 2014-Ohio-3029.]


                                        COURT OF APPEALS
                                     FAIRFIELD COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


STATE OF OHIO                                  :   JUDGES:
                                               :
                                               :   Hon. W. Scott Gwin, P.J.
       Plaintiff-Appellee                      :   Hon. John W. Wise, J.
                                               :   Hon. Patricia A. Delaney, J.
-vs-                                           :
                                               :   Case No. 13 CA 35
                                               :
JONATHAN C. FISHER                             :
                                               :
                                               :
       Defendant-Appellant                     :   OPINION


CHARACTER OF PROCEEDING:                           Appeal from the Fairfield County Court
                                                   of Common Pleas, Case No. 2012-CR-
                                                   304



JUDGMENT:                                          REVERSED AND REMANDED




DATE OF JUDGMENT ENTRY:                            July 9, 2014




APPEARANCES:

For Plaintiff-Appellee:                            For Defendant-Appellant:

GREGG MARX                                         SCOTT P. WOOD
FAIRFIELD CO. PROSECUTOR                           DAGGER, JOHNSTON et al.
JAMES A. DAVEY                                     144 East Main St.
239 W. Main St., Suite 101                         P.O. Box 667
Lancaster, OH 43130                                Lancaster, OH 43130
Fairfield County, Case No. 13 CA 35                                                   2

Delaney, J.

      {¶1} Appellant Jonathan C. Fisher appeals from the March 5, 2013 Journal

Entry Motion to Suppress and April 24, 2013 Judgment Entry of Sentence of the

Fairfield County Court of Common Pleas. Appellee is the state of Ohio.

                       FACTS AND PROCEDURAL HISTORY

      {¶2} 126 Wyandotte Street in Lancaster, Ohio consists of a two-story duplex

divided by floor; the upstairs half is an apartment known as 126½ Wyandotte, and the

downstairs half is an apartment known as 126 Wyandotte. The front of the duplex

consists of a large porch with a small enclosure containing two doors, the left marked

“126½” and the right marked “126.” The rear of the duplex contains one back door and

a back inside staircase that comes down to a “foyer-like” area. The visible staircase is

connected to the upstairs apartment (126½).

      {¶3} Shannon Al-Bataineh and her husband Raed Al-Bataineh live in the

upstairs apartment (126½). Appellant, who is Shannon’s brother, lives in the downstairs

apartment (126).

                             An Allegation of Domestic Violence

      {¶4} This case arose on July 11, 2012, around 9:18 p.m., when a female called

911 stating a man with an ax was chasing another man down Wyandotte Street. Ptl.

Eggleston of the Lancaster Police Department was the first to arrive at the duplex and

the scene was quiet. Eggleston knocked at 126 and received no answer; dispatch

advised the caller was associated with 126 ½. Eggleston knocked on that door and was

told to come in. As he went upstairs, Eggleston encountered an 11- or 12-year-old girl,
Fairfield County, Case No. 13 CA 35                                                   3


crying, who stated her mother was upstairs, there had been a fight, and her mother was

struck in the face.

       {¶5} Eggleston found Shannon Al-Bataineh in a bedroom, “excited” and very

animated, with red marks on her face or neck. Shannon stated appellant came into her

residence and assaulted her, her husband Raed tried to intervene, and a scuffle ensued

which eventually spilled outside the duplex. Outside, appellant grabbed an ax handle

and chased Raed down the street. Shannon had no idea where Raed was now. She

told Eggleston appellant was in his apartment downstairs with their other brother, Randy

Fisher, who had a warrant for his arrest.

                      Identification of Two Men in the Downstairs Apartment

       {¶6} Eggleston went downstairs and found other officers now on scene.

Eggleston told Ptl. Mears to go to the rear of the duplex to make sure no one came out.

Mears proceeded to the back and covered the rear door.

       {¶7} Eggleston walked around to the south side of the duplex containing an

eye-level open window. A box fan was in the window but it was possible to see through

it. Eggleston observed two men sitting in the room, one at a computer and the other

watching television. Eggleston identified himself as police and told the men to come to

the door. He heard them whisper something to the effect of “I’m not going anywhere.”

Eggleston repeated the command several times but the men did not comply. He then

instructed another officer on the scene, Ptl. Hambel, to bring Shannon Al-Bataineh to

the window to identify the men. Shannon pointed out appellant and her other brother,

Randy Fisher.
Fairfield County, Case No. 13 CA 35                                                       4


       {¶8} In the meantime, Mears continued to watch the back of the duplex and

saw what he described as “a shadow coming back and forth, which you could tell was a

person,” in the area of the rear staircase.       Mears advised other officers there was

possibly a third person present because it was unclear whether the rear staircase was

attached to the upstairs or downstairs apartment.

       {¶9} At some point Shannon Al-Bataineh filled out a “Statement of Domestic

Violence” containing her handwritten description of the assault on her by appellant. Ptl.

Hambel testified it is the police department’s policy if officers cannot determine what

happened when investigating an allegation of domestic violence, the victim has the right

to “sign charges” if the victim wants the alleged offender arrested. If police can then find

the alleged offender, that person is immediately arrested upon the victim’s written

affidavit. If the alleged offender cannot be found, an arrest warrant is obtained. Hambel

testified police may take any action to apprehend the alleged offender, including forcing

entry into a residence to effectuate an arrest.

       {¶10} Eggleston testified Shannon told him Randy Fisher had “a warrant” and he

confirmed the existence of “a warrant” with dispatch. Hambel testified he believed this

to be a “traffic warrant” but he was not sure.

                          Forced Entry into the Downstairs Apartment

       {¶11} Eggleston next requested permission from the duty officer, Lt. Wilson, to

force entry into the downstairs apartment. He told Wilson they had a signed domestic

violence affidavit, a confirmed warrant, eyewitness identification of the alleged domestic

violence offender, eyewitness identification of the subject of the warrant, and a possible
Fairfield County, Case No. 13 CA 35                                                      5


third person in the apartment. Wilson reportedly gave permission to officers to force

entry into the downstairs apartment.

       {¶12} Eggleston testified he kicked the front door in and was the first to enter the

apartment.

       {¶13} Hambel testified he was directly behind Eggleston during entry. He said

the door was locked, but then officers “were able to access a key” which fit in the lock

but didn’t turn. However, they were now able to open the door without “major force;” the

door itself “just kind of came open.”

       {¶14} Upon entry, Eggleston discovered Randy Fisher sitting to Eggleston’s left

on a couch, and appellant in a chair. He ordered them both to the floor at gunpoint.

Both men were cuffed and secured.        Hambel performed a protective sweep of the

apartment, checking other rooms, closets, the basement, and under beds in case

anyone else was present. He testified he was only looking for persons, in areas a

person might be found, as a safety precaution. He didn’t find anyone but did spot an ax

handle, without a head, inside the door of a bedroom. He also observed a large bag of

marijuana and individual empty plastic baggies. Hambel told Eggleston “You’re going to

want to see this” and showed him the ax handle, marijuana, and a small safe which

Hambel said contained a “bunch of money.”

       {¶15} At that point Eggleston contacted the Fairfield County Major Crimes Unit.

Officers of the local hospital also arrived to help secure the scene. Eggleston and a

detective then sought and obtained a search warrant for the apartment.
Fairfield County, Case No. 13 CA 35                                                       6

                  Officers’ Testimony Regarding Decision to Enter Apartment

       {¶16} At the suppression hearing, Hambel testified officers forced entry into the

downstairs apartment because they had a report of domestic violence, a signed affidavit

from the victim, and identification of the offender inside the downstairs apartment. The

warrant for Randy Fisher was also a factor. Hambel stated no exigent circumstances

otherwise existed.

       {¶17} Eggleston testified entry was based upon Shannon’s domestic violence

allegation and the offender inside the apartment; Randy Fisher’s “active arrest warrant;”

uncertainty as to the whereabouts of the second domestic violence victim (Raed Al-

Bataineh) and the possibility he was inside the downstairs apartment; and Mears’

observation of a possible third person inside the apartment. Eggleston later clarified the

possible presence of a third person did not justify entry into the apartment but did justify

the protective sweep during which the contraband was spotted.

                     Indictment, Suppression Hearing, and Plea of No Contest

       {¶18} Appellant was charged by indictment with one count of trafficking in

marijuana within 1000 feet of a school pursuant to R.C. 2925.03(A)(2) and R.C.

2925.03(C)(3)(d), a felony of the second degree [Count I], and one count of possession

of marijuana pursuant to R.C. 2925.11(A) and R.C. 2925.11(C)(3)(d), a felony of the

third degree [Count II]. Count I contained a forfeiture specification pursuant to R.C.

2981.02(A)(2) relating to $3,009.00 constituting proceeds derived from, acquired

through, or used in commission of the drug abuse offense.

       {¶19} Appellant entered pleas of not guilty and filed a motion to suppress all

evidence discovered as a result of law enforcement’s entry into and search of his
Fairfield County, Case No. 13 CA 35                                                   7


residence. Appellee responded with a motion in opposition and a suppression hearing

commenced before the trial court on October 29, 2012 and January 7, 2013. On March

5, 2013, the trial court journalized its Journal Entry Motion to Suppress overruling

appellant’s motion.

      {¶20} On April 5, 2013, appellant appeared before the trial court and entered a

plea of no contest to Count II, possession of marijuana.       Pursuant to agreement,

appellee dismissed Count I and the accompanying forfeiture specification, although

appellant agreed to forfeit the $3,009 cash to the Fairfield County Major Crimes Unit as

part of his sentence upon Count II. The trial court thereupon sentenced appellant to a

prison term of 24 months, a fine of $500 plus court costs, and a 1-year operator’s-

license suspension.

      {¶21} Appellant now appeals from the decision of the trial court overruling his

motion to suppress and from the Judgment Entry of Sentence.

      {¶22} Appellant raises one assignment of error:

                              ASSIGNMENT OF ERROR

      {¶23} “THE TRIAL COURT ERRED IN OVERRULING APPELLANT’S MOTION

TO SUPPRESS.”

                                      ANALYSIS

      {¶24} Appellant argues in his sole assignment of error the trial court should have

granted his motion to suppress. We agree.

                                      Standard of Review

      {¶25} Appellate review of a trial court’s decision to deny a motion to suppress

involves a mixed question of law and fact. State v. Long, 127 Ohio App.3d 328, 332,
Fairfield County, Case No. 13 CA 35                                                          8


713 N.E.2d 1 (4th Dist.1998). During a suppression hearing, the trial court assumes the

role of trier of fact and, as such, is in the best position to resolve questions of fact and to

evaluate witness credibility. State v. Brooks, 75 Ohio St.3d 148, 154, 661 N.E.2d 1030

(1996). A reviewing court is bound to accept the trial court’s findings of fact if they are

supported by competent, credible evidence. State v. Medcalf, 111 Ohio App.3d 142,

145, 675 N.E.2d 1268 (4th Dist.1996). Accepting these facts as true, the appellate

court must independently determine as a matter of law, without deference to the trial

court’s conclusion, whether the trial court’s decision meets the applicable legal

standard. State v. Williams, 86 Ohio App.3d 37, 42, 619 N.E.2d 1141 (4th Dist.1993),

overruled on other grounds.

         {¶26} There are three methods of challenging a trial court’s ruling on a motion to

suppress on appeal. First, an appellant may challenge the trial court’s finding of fact. In

reviewing a challenge of this nature, an appellate court must determine whether the trial

court’s findings of fact are against the manifest weight of the evidence. See, State v.

Fanning, 1 Ohio St.3d 19, 437 N.E.2d 583 (1982); State v. Klein, 73 Ohio App.3d 486,

597 N.E.2d 1141 (4th Dist.1991). Second, an appellant may argue the trial court failed

to apply the appropriate test or correct law to the findings of fact. In that case, an

appellate court can reverse the trial court for committing an error of law. See, Williams,

supra.    Finally, an appellant may argue the trial court has incorrectly decided the

ultimate or final issues raised in a motion to suppress. When reviewing this type of

claim, an appellate court must independently determine, without deference to the trial

court’s conclusion, whether the facts meet the appropriate legal standard in any given

case. State v. Curry, 95 Ohio App.3d 93, 96,620 N.E.2d 906 (8th Dist.1994).
Fairfield County, Case No. 13 CA 35                                                       9

                                  Fourth Amendment Analysis

       {¶27} In the instant case, appellant argues the trial court applied the wrong test

to the findings of fact and incorrectly decided the ultimate or final issue raised by the

motion to suppress. The trial court found law enforcement’s entry in the downstairs

apartment justified by Shannon Al-Bataineh’s allegation of domestic violence and the

“arrest warrant” for Randy Fisher.

       {¶28} The Fourth Amendment to the United States Constitution prohibits

warrantless searches and seizures, rendering them per se unreasonable unless an

exception to the warrant requirement applies. Katz v. United States, 389 U.S. 347, 357,

88 S.Ct. 507, 19 L.Ed.2d 576 (1967). The exigent-circumstances exception has been

recognized in situations of hot pursuit of a fleeing felon, imminent destruction of

evidence, the need to prevent a suspect's escape, and risk of danger to the police and

others. United States v. Rohrig, 98 F.3d 1506, 1515 (6th Cir.1996). The government

may not intrude into areas where legitimate expectations of privacy exist.

       {¶29} In determining whether the Fourth Amendment protects against a search,

“the rule that has emerged * * * is that there is a twofold requirement, first that a person

have exhibited an actual (subjective) expectation of privacy and, second, that the

expectation be one that society is prepared to recognize as ‘reasonable.’” Katz, 389

U.S. at 361 (Harlan, J., concurring). See Rakas v. Illinois, 439 U.S. 128, 143–144, 99

S.Ct. 421, 58 L.Ed.2d 387 (1978); State v. Williams, 73 Ohio St.3d 153, 166–167, 652

N.E.2d 721 (1995).
Fairfield County, Case No. 13 CA 35                                                      10


          {¶30} The issue in this case is whether any exception to the warrant requirement

exists permitting entry into appellant’s apartment.     We conclude no such exception

exists.

                         Warrant for Randy Fisher Does Not Support Entry

          {¶31} First, with regard to the warrant for Randy Fisher, we note no evidence

exists in the record of what type of warrant this was. Hambel testified it may have been

a “possible traffic warrant.” (T. 44). Nor is there any evidence Randy Fisher lived in the

downstairs apartment.      For our purposes, Randy Fisher is therefore merely a third

person present in appellant’s apartment.

          {¶32} Assuming arguendo an “arrest warrant” did exist for Randy Fisher, it is

axiomatic that for Fourth Amendment purposes, a felony arrest warrant “founded on

probable cause implicitly carries with it the limited authority to enter a dwelling in which

the suspect lives when there is reason to believe the suspect is within.” Payton v. New

York, 445 U.S. 573, 602-603, 100 S.Ct. 1371, 63 L.Ed.2d 639 (1980). We find Payton

inapplicable because Randy Fisher is not a resident of the apartment.

          {¶33} In Steagald v. United States, 451 U.S. 204, 222, 101 S.Ct. 1642, 68

L.Ed.2d 38 (1981), the United States Supreme Court held absent exigent circumstances

or consent, police officers cannot lawfully search for the subject of an arrest warrant in a

third person's home without first obtaining a search warrant. To enter a third party's

residence to effectuate an arrest warrant on the party's guest, police must first obtain a

search warrant for the residence. Id. Police were required to obtain a search warrant

prior to entering appellant’s home to execute an arrest warrant for Randy Fisher.
Fairfield County, Case No. 13 CA 35                                                 11

      {¶34} Appellee cites State v. Pinson, 2nd Dist. Montgomery No. 20927, 2005-

Ohio-4532, as authority for the proposition law enforcement may enter a residence

where they have probable cause to believe the subject of an arrest warrant to be.

Pinson is inapposite, though, because the person challenging the entry in that case is

the subject of the arrest warrant, not the homeowner.      Pinson holds the arrestee’s

status in the residence as an overnight guest does not overcome the authority conferred

upon law enforcement by the existence of an arrest warrant. Id., 2005-Ohio-4532 at ¶

20.

      {¶35} The privacy interest in the instant case, however, is asserted by the

homeowner. The importance of this distinction was explored in U.S. v. Underwood, 717

F.2d 482, 484 (9th Cir.1983):

                    The right of a third party not named in the arrest warrant to

             the privacy of his home may not be invaded without a search

             warrant, Steagald v. United States, 451 U.S. 204, 101 S.Ct. 1642,

             68 L.Ed.2d 38 (1981). But this right is personal to the home owner

             and cannot be asserted vicariously by the person named in the

             arrest warrant. See Steagald v. United States, 451 U.S. at 218–19,

             101 S.Ct. at 1650–51; Rakas v. Illinois, 439 U.S. 128, 133–34, 99

             S.Ct. 421, 424–25, 58 L.Ed.2d 387 (1978). “[D]efendants charged

             with crimes of possession may only claim the benefits of the

             exclusionary rule if their own Fourth Amendment rights have in fact

             been violated.” United States v. Salvucci, 448 U.S. 83, 85, 100

             S.Ct. 2547, 2549, 65 L.Ed.2d 619 (1980).
Fairfield County, Case No. 13 CA 35                                                    12

       {¶36} More relevant to the instant case is State v. Howard, in which police

observed the subject of a felony arrest warrant through a window inside the appellant’s

residence. 75 Ohio App.3d 760, 600 N.E.2d 809 (4th Dist.1991). The Fourth District

cites Payton and Steagald in its analysis, concluding police needed a search warrant to

enter the appellant’s residence to apprehend the subject of the arrest warrant. Id., 769.

“[T]he fact that police possess an arrest warrant and are attempting to arrest a suspect

does not, standing alone, permit the police to make a nonconsensual, warrantless entry

into a third-party's residence to search for the suspect.” Id.

       {¶37} We therefore conclude the existence of any arrest warrant for Randy

Fisher does not overcome the Fourth Amendment’s warrant requirement and does not

provide a basis for entry into appellant’s apartment.

                      Domestic Violence Allegations Do Not Support Entry

       {¶38} The question remains whether any exigent circumstances extinguished

the need for a search warrant and we turn to the allegation of domestic violence by

Shannon Al-Bataineh.       A report of domestic violence alone does not justify a

warrantless entry and the state must still establish, under the facts and circumstances of

the case, an exception to the warrant requirement applies. State v. DeLong, 4th Dist.

Ross No. 06CA2920, 2007-Ohio-2330, ¶ 11 [finding warrantless entry not justified by

any exception to warrant requirement where officers didn’t witness domestic violence or

any evidence establishing danger to purported victim].

       {¶39} Domestic violence allegations sometimes give rise to an “emergency aid”

exception to the search warrant requirement. The “emergency aid” exception to the

warrant requirement has been described as a subset of exigent circumstances. State v.
Fairfield County, Case No. 13 CA 35                                                    13

Gooden, 9th Dist. Summit No. 23764, 2008-Ohio-178, ¶ 6, appeal not allowed, 118

Ohio St.3d 1434, 2008-Ohio-2595, 887 N.E.2d 1203. “[T]he emergency aid exception

allows officers to enter a dwelling without a warrant and without probable cause when

they reasonably believe, based on specific and articulable facts, that a person within the

dwelling is in need of immediate aid.” Id., citing Mincey v. Arizona, 437 U.S. 385, 392,

98 S.Ct. 2408, 57 L.Ed.2d 290 (1978).

       {¶40} The    application   of   exigent   circumstances   to   domestic   violence

investigations is not without limitation.   The Ohio Supreme Court found “[e]xigent

circumstances justify a warrantless arrest into a residence by police when police are

there pursuant to an emergency call reporting domestic violence and where the officers

hear sounds coming from inside the residence which are indicative of violence.” State

v. Applegate, 68 Ohio St.3d 348, 1994-Ohio-356, 626 N.E.2d 942, syllabus. Following

Applegate, courts of appeal have found application of the emergency aid exception

requires an officer to have a “reasonable belief that it was necessary to investigate an

emergency threatening life and limb.” Gooden, supra, 2008-Ohio-178 at ¶ 7, citing

Applegate, 68 Ohio St.3d at 350.        In this case, the record is devoid of any such

evidence.

       {¶41} Appellant and Randy Fisher were seated inside appellant’s apartment,

watching television or at a computer, refusing police entry.      This activity does not

support any exception to the warrant requirement.         No domestic violence was in

progress; no emergency threatened life and limb. There are no facts to establish why

police could not “have stood guard at the exits to [the apartment] and achieved the

same results without violating the sanctity of the residence” by obtaining a search
Fairfield County, Case No. 13 CA 35                                                  14

warrant. State v. Huff, 4th Dist. Highland No. 98 CA 23, 1999 WL 402222 (Jun. 10,

1999) at *5.

       {¶42} Appellee argues Raed Al-Bataineh may have been in appellant’s

apartment requiring aid. We note officers and the trial court relied upon Shannon’s

allegation and written statement for entry into the residence. Eggleston did cite the

possibility of Raed in appellant’s apartment as one reason for entry, but conceded Raed

was last seen running down Wyandotte Street and no evidence indicated he had

returned to the duplex or was inside appellant’s apartment requiring aid. (T. 108-109).

The record is thus devoid of specific and articulable facts that a person within the

dwelling was in need of immediate aid. Mincey, supra, 437 U.S. at 392.

       {¶43} Appellee directs us to State v. Martin, finding objectively reasonable

exigent circumstances existed for law enforcement to enter an open garage to arrest an

alleged domestic violence offender.    12th Dist. Madison No. CA2004-07-026, 2005-

Ohio-3511, appeal not allowed, 107 Ohio St.3d 1425, 2005-Ohio-6124, 837 N.E.2d

1209. We note, though, the Twelfth District found exigent circumstances on the basis of

factors completely absent from the instant case: the offender was visibly agitated,

clutching a young child, wearing a bloody shirt determined to be evidence of the

offense, and standing in an open garage visible to anyone who walked by. Id. at ¶ 10-

12. We have already found no such exigent circumstances exist in the instant case,

and Eggleston testified entry was not based upon any concern for destruction of

evidence. (T. 104).

       {¶44} We are charged with independently determining, without deference to the

trial court’s conclusion, whether the facts before us on the record meet the appropriate
Fairfield County, Case No. 13 CA 35                                               15

legal standard. State v. Curry, 95 Ohio App.3d 93, 96,620 N.E.2d 906 (8th Dist.1994).

We must conclude the facts in this record do not support any exception to the warrant

requirement which would justify the warrantless entry into appellant’s apartment. The

trial court therefore should have granted appellant’s motion to suppress.

       {¶45} Appellant’s sole assignment of error is sustained.

                                     CONCLUSION

       {¶46} Appellant’s sole assignment of error is sustained, the judgment of the

Fairfield County Court of Common Pleas is reversed, and this matter is remanded for

further proceedings consistent with this opinion.

By: Delaney, J. and

Gwin, P.J.

Wise, J., dissenting.
Fairfield County, Case No. 13 CA 35                                                    16

Wise, J., dissenting

        {¶47} I respectfully dissent from the majority decision in this matter.

        {¶48} A case such as this presents an arduous challenge to attempt to balance

conflicting legal principles. On the one hand, as the United States Supreme Court has

rightly held, " ‘[a]t the very core [of the Fourth Amendment] stands the right of a man to

retreat into his own home and there be free from unreasonable governmental intrusion.’”

(Brackets sic.) Payton v. New York (1980), 445 U.S. 573, 589-590, 100 S.Ct. 1371, 63

L.Ed.2d 639, quoting Silverman v. United States (1961), 365 U.S. 505, 511, 81 S.Ct.

679, 5 L.Ed.2d 734. On the other hand, the Ohio General Assembly, in formulating a

statutory response to the widespread problem of domestic violence, has articulated a

"preferred arrest policy" in such cases. See City of Cleveland v. Morales, 8th Dist.

Cuyahoga No. No. 81083, 2002-Ohio-5862, ¶ 16. I note R.C. 2935.03(B)(1) permits

peace officers to "arrest and detain until a warrant can be obtained any person who the

peace officer has reasonable cause to believe" committed an offense of violence,

including domestic violence, as long as there is "reasonable ground to believe" the

offense was committed. Furthermore, R.C. 2935.03(B)(3)(a)(i) provides that a written

statement of domestic violence, such as the one Shannon executed at the scene in the

case sub judice, constitutes reasonable grounds to believe the offense of domestic

violence has been committed. Yet I am cognizant that "R.C. 2935.03 does not give law

enforcement carte blanche authority to disregard constitutional principles." State v.

DeLong, 4th Dist. Ross No. 06CA2920, 2007-Ohio-2330, ¶ 11, citing Morales, supra, at

¶ 24.
Fairfield County, Case No. 13 CA 35                                                      17

       {¶49} The majority opinion recites, inter alia, Howard and Steagald, both of

which address the critical question of a warrantless police entry into a defendant's home

based on the additional presence of a suspect named in an arrest warrant.1 I find the

rule of Howard and Steagald herein inapplicable. The case sub judice entails the

confluence of the arrest warrant for appellant’s brother Randy and the domestic

violence report provided by Shannon under R.C. 2935.03(B)(3). I find the combination

of these two factors, in light of Ohio's preferred arrest policy regarding domestic

violence, justified the officers' entry and arrest of appellant visibly inside his residence

and the subsequent cursory protective search of the premises, even in the absence of

exigent circumstances. I therefore further find the issue of Randy’s status as a resident

or overnight guest to be moot.

       {¶50} I would affirm and hold the trial court did not err in denying the motion to

suppress under the narrow facts and circumstances of this case.



                                                 ________________________________
                                                 HON. JOHN W. WISE




1
   The majority indicates it is assuming arguendo that an arrest warrant actually existed
for appellant's brother Randy Fisher in the present case. See Opinion at paragraph 32.
However, appellant does not deny the existence of such an arrest warrant (see
Appellant's Brief at 8-9); I therefore find it unnecessary to base any warrant analysis on
an assumption.